Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 27 January 1792
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas


Treasury Department, January 27, 1792. “The Treasurer of the United States has been directed to draw upon you a Bill, at ten days, for 95.947½ Guilders, in favor of Mr. Jefferson, the Secretary for the Department of State, to which I request you to pay due honor.”
 